Citation Nr: 0301296	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  01-05 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1973.

This case is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for PTSD.  
The notice of disagreement was received in April 2001, the 
statement of the case was issued in May 2001, and a 
substantive appeal was received in May 2001.  Pursuant to 
his request, the veteran was afforded a Board hearing in 
May 2002.  

In September 2002, the Board is undertook additional 
development pursuant to the authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  In view of the following decision, 
the Board finds no need to provide further notice of the 
development or an opportunity for the veteran to respond 
to such development.  See Rule of Practice 903 (67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903 (2002)).  


FINDINGS OF FACT

1.  The veteran served in combat during the Vietnam Era.

2.  The medical evidence demonstrates a diagnosis of PTSD 
related to traumatic events experienced during military 
service.  


CONCLUSION OF LAW

PTSD was incurred as a result of military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The intended effect of the new 
regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
treatment records, private psychiatric evaluations, 
records from the Social Security Administration, and a VA 
examination report.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  In a July 2001 letter, 
the RO informed the veteran of the enactment of the VCAA 
and explained the duty to assist.  The RO also informed 
the veteran of what evidence was needed from him and where 
to send such information.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002). 

Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to service connection for PTSD.  
The discussions in the rating decision and statement of 
the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Additionally, the veteran was afforded a hearing 
before a Member of the Board in May 2002.  The Board 
therefore finds that the notice requirements of the new 
law have been met.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110.  Service connection connotes many factors but 
basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the 
Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. §  3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war under 
the provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  Where the record does not reflect that 
the veteran engaged in combat with the enemy under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, 
cannot as a matter of law provide evidence that he 
"engaged in combat with the enemy" or that an event 
claimed as a stressor actually occurred.  See Dizoglio v. 
Brown, 9 Vet. App. 169 (1996).  

The veteran has alleged that he engaged in combat with the 
enemy during his active military service during the 
Vietnam era.  He has submitted copies of service personnel 
records documenting his participation in combat operations 
against communist forces in Danang in the Republic of 
Vietnam from May 1972 to June 1972.  The Board notes that 
the copies submitted by the veteran are consistent with 
those received from the National Personnel Records Center 
in that they demonstrate the same service number.  In 
regard to his alleged stressors, the veteran has reported 
being assigned to a secret mission and sustaining friendly 
fire during that mission.  He also testified to hearing 
terrible screams from nearby villages while on guard duty 
and to being under enemy fire on a nightly basis while in 
Vietnam and Thailand.  The Board also notes that the RO 
has accepted the aforementioned evidence as sufficient to 
establish that the veteran engaged in combat with the 
enemy.  

Based upon the evidence of record, the Board concludes 
that the veteran engaged in combat with the enemy and that 
his lay testimony is sufficient to establish the 
occurrence of the claimed in-service stressors.  Thus, the 
third element of the criteria for service connection for 
PTSD has been met.  The remaining issues for consideration 
are whether there is a medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) and a link 
established by the medical evidence between the veteran's 
current symptoms and the in-service stressors.  

In that regard, relevant medical evidence consists of a 
December 1999 evaluation report from a private 
psychiatrist demonstrating that the veteran complained of 
anxiety and an inability to communicate with people.  The 
veteran reported experiencing depression, panic, and 
auditory and visual hallucinations.  It was noted that the 
veteran had served in Vietnam and that he had experienced 
friendly fire.  The psychiatrist noted diagnoses of 
profound and enduring PTSD, recurrent major depression, 
panic attacks with agoraphobia, and organic mental 
disorder secondary to electroconvulsive therapy.  The 
psychiatrist stated that he had seen many patients with 
PTSD and to his recollection this was the worst case he 
had seen in that the veteran's mental state was 
essentially unchanged over many years despite multiple and 
varied medical interventions.  The veteran's prognosis was 
noted as very poor.  

A November 1999 evaluation report from a private licensed 
clinical psychologist demonstrates that he had treated the 
veteran in 1998 and in 1999 for multiple identified mental 
disorders.  Diagnoses of moderate to severe depression 
with psychotic features, panic disorder with agoraphobia, 
and PTSD with recurrent intrusive recollections of Vietnam 
era combat experiences were noted.  

A review of VA treatment records dated from 2000 to 2001 
demonstrate various diagnoses of recurrent major 
depression, panic disorder with agoraphobia, and rule out 
chronic PTSD.  Inpatient attending notes dated in August 
2000 demonstrate a diagnosis of PTSD and major depression 
with psychotic features.  A March 2001 VA discharge 
summary notes diagnoses of major depression with psychotic 
features, PTSD, and panic disorder with agoraphobia.  It 
was noted that the veteran was having flashbacks of people 
he knew in Vietnam and visual hallucinations of friends in 
Vietnam.  Clinical records dated in April, July, and 
August 2001 also demonstrate diagnoses of PTSD.  These 
clinical records are electronically signed by a VA 
psychiatrist.  

Upon VA examination dated in April 2001, the examiner 
noted diagnostic impressions of major depressive disorder, 
panic disorder with agoraphobia and cognitive disorder.  
The examiner opined that although the veteran had been 
diagnosed with PTSD in the past, his report of symptoms 
during the current evaluation was not consistent with 
PTSD.  

A May 2002 private psychiatric consultation report 
demonstrates that the veteran reported being engaged in 
combat in Danang in 1972.  The veteran reported having 
difficulty with depression since that time.  He reported 
being uncomfortable around people and not wanting to talk 
about his war experiences.  He also reported having 
difficulty concentrating, irritability, depressed mood, 
intrusive thoughts about the war, nightmares about the 
war, and hearing voices of Army people telling him to kill 
himself.  It was noted that the veteran became tearful 
when talking about the war.  The examiner noted that the 
veteran had all of the symptoms needed to diagnose PTSD 
and had severe depression with panic attacks which could 
be part of the PTSD.  It was noted that the veteran was 
suffering through this illness to the point where he was 
unable to function socially, physically, and mentally.  An 
Axis I diagnosis of PTSD, severe, and panic disorder with 
agoraphobia and major depressive disorder, recurrent, was 
noted.  The examiner opined that he strongly believed the 
veteran's symptoms were the result of his being in the war 
and that he strongly believed the veteran had all the 
symptoms needed to support a diagnosis of PTSD.  

Following a full and thorough review of the medical 
evidence of record and with all reasonable doubt resolved 
in favor of the veteran, the Board concludes that 
entitlement to service connection for PTSD is warranted.  
The Board recognizes that the April 2001 VA examiner 
opined that the veteran's symptoms did not warrant a 
diagnosis of PTSD; however, that opinion is inconsistent 
with other medical evidence of record.  The veteran has 
submitted three private mental evaluations demonstrating 
diagnoses of PTSD related to military service.  
Additionally, VA treatment records dated in 2000 and 2001 
demonstrate treatment and diagnoses of PTSD by a VA 
psychiatrist.  

In light of the private mental evaluations from licensed 
clinical practitioners and the VA treatment records 
demonstrating diagnoses of PTSD related to military combat 
experiences, the Board is compelled to conclude that 
entitlement to service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is warranted.  The appeal is 
granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

